                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Kenneth Hannibal Hart

      v.                                         Case No. 19-cv-720-PB

In-Oh Lee, et al



                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 6, 2019.



      SO ORDERED.
                                            /s/ Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge

Date: September 16, 2019



cc:   Kenneth Hannibal Hart, pro se
